Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1834)

Complainant
v.

S and B Fuel, Inc.
d/b/a Phillips 66,

Respondent.
Docket No. C-15-307
Decision No CR3567

Date: January 8, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, S and B Fuel, Inc. d/b/a Phillips 66, at
4347 South Broadway, St. Louis, Missouri 63111, and by filing a copy of the
complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that Phillips 66 unlawfully sold an individual
cigarette to a minor, and failed to verify that a cigarette purchasers was 18 years of
age or older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act),
21 U.S.C. § 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140. An
Administrative Law Judge (ALJ) has previously found Respondent to have
committed four violations of regulations found at 21 C.F.R. pt. 1140. S & B Fuel
Inc. d/b/a Phillips 66, DAB CR3110, at 2-3 (2014); Complaint 41 11. Therefore,
CTP seeks to impose a $10,000 civil money penalty against Respondent Phillips
66.
As provided for in 21 C.F.R. §§ 17.5 and 17.7, on November 13, 2014, CTP
served the complaint on Respondent Phillips 66 by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time
in which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the ALJ could, pursuant to 21 C.F.R. § 17.11, issue
an initial decision ordering it to pay the full amount of the proposed penalty.

Respondent Phillips 66 has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to

21 C.F.R. § 17.11, Lassume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

e CTP previously issued a warning letter to Respondent Phillips 66 on
January 24, 2013, citing a violation’ of 21 C.F.R. pt. 1140 on December 28,
2012, at Respondent’s business establishment, 4347 South Broadway, Saint
Louis, Missouri 63111;

e¢ On December 9, 2013, CTP initiated a previous civil money penalty action,
CRD Docket Number C-14-292, FDA Docket Number FDA-2013-H-1492,
against Respondent for four violations of 21 C.F.R. pt. 1140 within a 24-
month period. CTP alleged those violations to have occurred on December
28, 2012, and May 20, 2013;

e The previous action concluded when the ALJ issued an Initial Decision and
Default Judgment in which he found that Respondent Phillips 66 committed
four violations of 21 C.F.R. pt. 1140. S and B Fuel Inc. d/b/a Phillips 66,
DAB CR3110, at 2-3 (2014); Complaint § 11;

e At approximately 8:25 AM on June 10, 2014, at Respondent’s business
establishment, 4347 South Broadway, St. Louis, Missouri 63111, FDA-
commissioned inspectors documented Respondent’s staff selling a single
Newport cigarette to a person younger than 18 years of age.

' In the complaint, CTP describes the action or actions that took place at
Respondent Phillips 66’s business establishment on December 28, 2012, as both
“a violation” and as “violations.” Complaint § 10. In a previous administrative
complaint issued on December 9, 2013, attached to the present complaint, CTP
described one discrete violation of 21 C.F.R. § 1140.14(d) at Respondent Phillips
66’s business establishment on December 28, 2012. Therefore, I will infer that
CTP’s description in the present complaint of “violations” occurring on December
28, 2012, was a typographical error.
The inspectors also documented that Respondent’s staff failed to verify, by
means of photo identification containing the bearer’s date of birth, that the
cigarette purchaser was 18 years of age or older.

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R.
§ 1140.1(b). The Secretary of the U.S. Department of Health and Human Services
issued the regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act.

21 U.S.C. § 387a-1; see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229
(Mar. 19, 2010). Under 21 C.F.R. § 1140.14(a), no retailer may sell cigarettes to
any person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations
also require retailers to verify, by means of photo identification containing a
purchaser’s date of birth, that no cigarette purchasers are younger than 18 years of
age. 21 C.F.R. § 1140.14(b)(1). Additionally, the regulations prohibit the sale of
individual cigarettes. 21 C.F.R. § 1140.14(d).

Order

Under 21 C.F.R. § 17.2, a $10,000 civil money penalty is permissible for a total of
six violations of the regulations found at 21 C.F.R. pt. 1140 within a period of 48
months. For these reasons, I enter default judgment in the amount of $10,000
against S and B Fuel, Inc. d/b/a Phillips 66. Pursuant to 21 C.F.R. § 17.11(b), this

order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Catherine Ravinski
Administrative Law Judge

